DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) filed 7/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities: 
Each of claims 1-10 fails to properly begin with an introductory article, such as “a” or “the”. For instance, the preamble of claim 1 begins “Catheter system” and should instead being with “A catheter system”. Similarly, claim 2 begins with “Catheter system of claim 1” and should instead read “The catheter system of claim 1”. 
In claim 10, line 1, “claaim 1” should read “claim 1”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the proximal direction” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a proximal direction”. 
Claim 1 recites the limitation “at least one lateral opening” in lines 6-7 (which means claim 1 could be limited to just one lateral opening), but then later in claim 1 recites “the most proximal lateral opening” in line 11, implying that there must be more than one lateral opening (or else the distinction of the “proximal most lateral opening” would be unnecessary). Thus, the intended scope of claim 1 is unclear to the Examiner. 
Claim 1 recites the limitation “the distal end of the second mandrin” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a distal end of the second mandrin”. 
Claim 1 recites the limitation “the most proximal lateral opening” in line 10. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a most proximal lateral opening”. 
Claims 2, 3, and 5-10 are similarly rejected by virtue of their dependency upon claim 1.
	Claim 5 recites the limitation “the catheter tip” in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the distal catheter tip”.
	Claim 7 recites the limitation “the region of the catheter surrounding the opening comprises the catheter tip” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a region of the catheter surrounding the distal opening of the first lumen comprises the distal catheter tip”.
Claim 8 recites the limitation “the distal end of the central wall” in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a distal end of the central wall”.
Claim 8 recites the limitation “the catheter tip.” in line 4. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “the distal catheter tip”.
The term “long-term” in claim 10 is a relative term which renders the claim indefinite. The term “long-term” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification notes that long-term can refer to “several days, several weeks or several months or up to a year” in paragraph 19, there is a significant difference between several days and a year.” 
Claim 10, line 2 recites “wherein the catheter is designed for long-term implantation”. This appears to be an attempt to recite a use claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 second paragraph. MPEP 2173.05(q).  Appropriate correction is required. Examiner suggests replacing “wherein the catheter is designed for long-term implantation” with “wherein the catheter is configured to be implanted for several months to up to a year”.
Claim 11 recites the limitation “the proximal direction” in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a proximal direction”. 
Claim 11 recites the limitation “the blood vessel” in line 8. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a blood vessel”.
Claim 11 recites the limitation “the most proximal lateral opening” in lines 10-11. There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this is a typographical mistake and that the Applicant meant to recite “[[the]] a most proximal lateral opening”.



Claim Rejections - 35 USC § 101
 	"Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. MPEP 2173.05(q). 
Claim 10 is being rejected under 35 U.S.C. 101. The claimed invention is directed to non-statutory subject matter.  The claim recites “wherein the catheter is designed for long-term implantation”. This does not fall within at least one of the four categories of patent eligible subject matter because the claim recites use but fails to purport to claim a process, machine, manufacture, or composition of matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Loesener et al. (U.S. Publication No. 2016/0008573), hereinafter Loesener, and further in view of Kennedy et al. (U.S. Publication No. 2008/0140010), hereinafter Kennedy. 
Regarding claim 1, Loesener discloses a catheter system (catheter system 10; see Fig. 1) for inserting and positioning a double-lumen catheter in a blood vessel ([0008]), comprising a double- lumen catheter (catheter 12, see Fig. 1)  having a distal catheter tip (at distal end 16, see paragraph [0067]), with a first lumen (lumen 14A, see Fig. 1) and a second lumen (lumen 14B, see Fig. 1), a first mandrin (stylet 24A, see Fig. 1) which extends through the first lumen (lumen 14A, see Fig. 1) and a second mandrin (stylet 24B, see Fig. 1) which extends through the second lumen (lumen 14B, see Fig. 1) the second lumen (lumen 14B)  having a distal opening (opening at the distal most end of lumen 14B through which stylet 24b extends distally, see Fig. 1) and, in the proximal direction, at least one lateral opening (openings 20B), the catheter being designed for insertion into the blood vessel such that the distal end of the second mandrin  is arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening and at a distance in the proximal direction from the distal catheter tip, the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion (the Examiner notes that the limitation “the catheter being designed for insertion into the blood vessel such that the distal end of the second mandrin is arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening and at a distance in the proximal direction from the distal catheter tip, the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion” is an intended use, or functional limitation, and is not positively recited in the claim. Nonetheless, the Examiner is of the position that the structure disclosed by Loesener is fully capable of being arranged in such a way as to achieve the recited function. Specifically, the second mandrin (stylet 24B) is fully capable of being arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening (the proximal most lateral opening 20B) and at a distance in the proximal direction from the distal catheter tip (distal tip 16), the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion). 
However, Loesener does not explicitly teach that both mandrins of the catheter are radio- opaque
Kennedy teaches that mandrins (guided wire 111, see Fig. 30) of the catheter are radio- opaque (radiopaque material bonded to the first sleeve, see paragraph [0099]). Kennedy is considered to be analogous to the claimed invention because it is in the same field of catheter insertion into the body via the use of guiding members, such as guide wires, for placement in the body. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loesener to incorporate the teachings of Kennedy. Doing so would allow the guiding members/stylets to be visual indicators during procedure, as recognized by Kennedy (paragraphs [0107] and [0173] of Kennedy). 
Regarding claim 5, Loesener in view of Kennedy teaches the claimed invention as discussed above concerning claim 1, and Loesener further teaches that the first mandrin (first stylet 24A, see Fig. 1) projects beyond the catheter tip (distal end of the catheter apparatus, see paragraph [0129]) in the distal direction for insertion of the catheter.
Regarding claim 7, Loesener in view of Kennedy teaches the claimed invention as discussed above concerning claim 1, and Loesener further teaches that the first lumen (a first lumen 14A) comprises a distal opening (a distal opening through which stylet 24A extends out the distal end of the catheter tip), and wherein the region of the catheter surrounding the opening comprises the catheter tip (see Fig. 1). 
Regarding claim 8, Loesener in view of Kennedy teaches the claimed invention as discussed above concerning claim 1, and the embodiment of Fig. 1 of Loesener explicitly teaches that a distal end of the catheter represents the catheter tip (“split-tip” distal end 16, see paragraph [0067]). 
But, the embodiment of Fig. 1 of Loesener does not expressly teach that the catheter has a central wall that separates the first lumen from the second lumen, and wherein the distal end of the central wall represents the catheter tip (10).
However, the embodiment in Loesener Fig. 22 further teaches a version of the distal end of the catheter that has a central wall (septum 813, see paragraph [112]) that separates the first lumen (lumen 814A, see paragraph [112]) from the second lumen (lumen 814B, see paragraph [112]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal end of the catheter of the embodiment of Fig. 1 of Loesener to have the catheter distal tip taught by the embodiment of Fig. 22 of Loesenser, since Loesener teaches that there are a number of known, useful split catheter distal tip designs known in the prior art, and since Loesener expressly teaches that the distal catheter tip of the embodiment of Fig. 22 can be usable in any catheter system disclosed by Loesener (paragraph 112). 
Further, Applicant may wish to note that the Federal Circuit has held that it is permissible to combine two different embodiments disclosed in the same piece of prior art and noted that such a combination does not require “a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
Regarding claim 9, Loesener in view of Kennedy teaches the claimed invention as discussed above concerning claim 1, and Loesener further teaches that the catheter is designed as a dialysis catheter (hemodialysis catheter, see paragraph [0067]), wherein the first lumen (lumen 14A, see Fig. 1)  is the venous lumen, and wherein the second lumen (lumen 14B, see Fig. 1) is the arterial lumen (a hemodialysis catheter insertion system… 18a and 18b, which form a single-lumen distal blood return extension tube and a single-lumen distal blood removal extension tube1, see paragraph [0067]). 

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Loesener et al. (U.S. Publication No. 2016/0008573), and in view of Kennedy et al. (U.S. Publication No. 2008/0140010) as applied to claim 1 above, and in further view of Gordon et al. (U.S. Publication No. 2016/0331358), hereinafter Gordon.  
Regarding claim 2, Loesener in view of Kennedy discloses the claimed invention as discussed above concerning the rejection of claim 1. However, Loesener in view of Kennedy does not explicitly teach wherein the distance between the distal catheter tip and the distal end of the second mandrin is between 15 and 50 mm.
The Examiner notes that the structure disclosed by Loesener is fully capable of being arranged in such a way as to achieve the recited positioning of the relevant structures. Specifically, the second mandrin (stylet 24B) is fully capable of being arranged a distance between the distal catheter tip and the distal end of the mandrin between 15 and 50 mm.
Nonetheless, Gordon teaches that it is known for the distal end (radiopaque marker 825, see paragraph [0152]) of a mandrin (stylet 800) to be locatable within the lumen of a catheter at a position that is recessed from the distal end of the catheter tip for visualization purposes (stylet 800 is positioned within the lumen 815, see paragraph [0152]). Gordon is considered to be analogous to the claimed invention because it is in the same field of invasive procedures which include the use of a catheter or catheter-type device for visualization.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loesener in view of Kennedy such that a distal end of the second mandrin is arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening and at a distance in the proximal direction from the distal catheter tip, the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion, as suggested by Gordon, so the radiopaque stylet is seen fluoroscopically for identifying the location of the stylet’s distal end within the patient, and for optimal orientation of the stylet, as recognized by Gordon (paragraph [0152] of Gordon). 
While the modified device of Loesener in view of Kennedy, in further view of Gordon does not expressly note that the distance is between 15 mm and 50mm, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art at the effective filing date the invention to modify Loesener in view of Kennedy in view of Gordon such that the distance is between 15 and 50mm as claimed, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 3, Loesener in view of Kennedy discloses the claimed invention as discussed above concerning the rejection of claim 1. However, Loesener in view of Kennedy does not explicitly teach wherein the distal end of the second mandrin is located within the second lumen.
Gordon teaches the distal end (radiopaque marker 825, see paragraph [0152]) of a mandrin (stylet 800) is located within the lumen of a catheter (is positioned within the lumen 815, see paragraph [0152]). Gordon is considered to be analogous to the claimed invention because it is in the same field of invasive procedures which include the use of a catheter or catheter-type device for visualization.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loesener in view of Kennedy to include the teachings of Gordon to include the distal end of the stylet located within the lumen. Doing so would allow the radiopaque stylet to be seen fluoroscopically for identifying the location of the stylet’s distal end within the patient, and for optimal orientation of the stylet, as recognized by Gordon (paragraph [0152] of Gordon). 
Regarding claim 11, Loesener discloses a method for inserting and positioning a double-lumen catheter in a blood vessel (methods for inserting flexible, multi-lumen catheters into blood vessels, see paragraph [0008]), comprising the steps of:
using a double-lumen catheter (catheter 12, see Fig. 1)  having a distal catheter tip (at distal end 16, see paragraph [0067]), with a first lumen (lumen 14A, see Fig. 1) and a second lumen (lumen 14B, see Fig. 1), a first mandrin (stylet 24A, see Fig. 1) which extends through the first lumen (lumen 14A, see Fig. 1) and a second mandrin (stylet 24B, see Fig. 1) which extends through the second lumen (lumen 14B, see Fig. 1) the second lumen (lumen 14B)  having a distal opening (opening at the distal most end of lumen 14B through which stylet 24b extends distally, see Fig. 1) and, in the proximal direction, at least one lateral opening (openings 20B), and
inserting the catheter into the blood vessel (paragraph 8 and Fig. 7).
However, Loesener does not explicitly teach that both mandrins of the catheter are radio- opaque or that inserting the catheter into the blood vessel is such that the distal end of the second mandrin is arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening and at a distance in the proximal direction from the distal catheter tip, the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion.
Regarding the radiopacity of the mandrins, Kennedy teaches that mandrins (guided wire 111, see Fig. 30) of the catheter are radio- opaque (radiopaque material bonded to the first sleeve, see paragraph [0099]). Kennedy is considered to be analogous to the claimed invention because it is in the same field of catheter insertion into the body via the use of guiding members, such as guide wires, for placement in the body. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loesener to incorporate the teachings of Kennedy. Doing so would allow the guiding members/stylets to be visual indicators during procedure, as recognized by Kennedy (paragraphs [0107] and [0173] of Kennedy). 
Regarding the inserting step, Loesener teaches inserting the catheter into the blood vessel (paragraph 8 and Fig. 7), but neither Loesener nor Kennedy expressly teaches that inserting the catheter into the blood vessel is such that the distal end of the second mandrin is arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening and at a distance in the proximal direction from the distal catheter tip, the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion.
The Examiner notes that the structure disclosed by Loesener is fully capable of being arranged in such a way as to achieve the recited positioning of the relevant structures. Specifically, the second mandrin (stylet 24B) is fully capable of being arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening (the proximal most lateral opening 20B) and at a distance in the proximal direction from the distal catheter tip (distal tip 16), the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion). 
Nonetheless, Gordon teaches that it is known for the distal end (radiopaque marker 825, see paragraph [0152]) of a mandrin (stylet 800) to be locatable within the lumen of a catheter at a position that is recessed from the distal end of the catheter tip for visualization purposes (stylet 800 is positioned within the lumen 815, see paragraph [0152]). Gordon is considered to be analogous to the claimed invention because it is in the same field of invasive procedures which include the use of a catheter or catheter-type device for visualization.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Loesener in view of Kennedy such that a distal end of the second mandrin is arranged behind, in the proximal direction, or at a proximal end of the most proximal lateral opening and at a distance in the proximal direction from the distal catheter tip, the distance between the distal catheter tip and the distal end of the second mandrin representing a functional catheter tip portion, as suggested by Gordon, so the radiopaque stylet is seen fluoroscopically for identifying the location of the stylet’s distal end within the patient, and for optimal orientation of the stylet, as recognized by Gordon (paragraph [0152] of Gordon).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loesener et al. (U.S. Publication No. 2016/0008573), and in view of Kennedy et al. (U.S. Publication No. 2008/0140010) as applied to claim 1 above, and in further view of Lareau et al. (US Publication No. 2014/0276470), hereinafter Lareau.
Regarding claim 6, Loesener in view of Kennedy discloses the claimed invention as discussed above concerning the rejection of claim 1. However, Loesener in view of Kennedy does not explicitly teach wherein at least one of the first mandrin and the second mandrin have a BaSO4 content between 15-30 wt.%.
Lareau teaches how to make an indwelling catheter radiopaque by incorporating BaSO4 content between 15-30 wt.% into the surface of the structure ([0014]: the shaft is formed comprising a base polymer having… a radiopaque filler comprising 30% by weight barium sulfate). Lareau is considered to be analogous to the claimed invention because it is in the same field of catheters used for dialysis. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Loesener in view of Kennedy to incorporate the teachings of Lareau by using a BaSO4 content between 15-30 wt.% as the radiopaque content of the stylets since Lareau teaches that this is a known and useful range of BaSO4 content for radiopacity (paragraph [0014] of Lareau), and since doing so would allow the guiding members/stylets to be visual indicators during procedure, as recognized by Kennedy (paragraphs [0107] and [0173] of Kennedy). 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ALVARADO whose telephone number is (571)272-5452.  The examiner can normally be reached on M-F 7:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571) 270-5528.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Nelson Alvarado/
Junior Examiner
Art Unit 4165
8/11/2022

/AMBER R STILES/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is commonly known to persons having ordinary skill in the art to which the claimed invention pertains, that the arterial lumen carries blood away from the heart, while the venous lumen returns blood towards the heart.